Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1728
                      Lower Tribunal No. 20-195-A-K
                          ________________


                           Aquilino Mayorga,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Monroe County, Peary S. Fowler,
Judge.

     Robertson & Hunter, LLP, and Dustin S. Hunter, for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and SCALES, JJ.

     PER CURIAM.
      Affirmed.    See § 316.605(1), Fla. Stat. (2020) (providing: “Every

vehicle, at all times . . . shall . . . display the license plate or both of the

license plates assigned to it by the state . . . and all letters, numerals, printing,

writing, the registration decal, and the alphanumeric designation shall be

clear and distinct and free from defacement, mutilation, grease, and other

obscuring matter, so that they will be plainly visible and legible at all times

100 feet from the rear or front”); English v. State, 191 So. 3d 448, 450 (Fla.

2016) (“When the statutory language is clear or unambiguous, this Court

need not look behind the statute's plain language or employ principles of

statutory construction to determine legislative intent”); State v. Burris, 875

So. 2d 408, 413-14 (Fla. 2004) (rejecting State’s argument that the plain

language of the robbery statute would lead to an unreasonable result or one

clearly contrary to legislative intent: “As the State argues here, . . . we could

infer that the Legislature would intend to deter a robber from using an

automobile as a weapon and, thus, that the statute should penalize a robber

who uses an automobile as a weapon. However, this interpretation would

extend the reach of section 812.13(2)(a) beyond its express language based

solely upon a very broad inference rather than any clear indication of

legislative intent. Attractive as this interpretation may be from a policy

standpoint, we must resist the temptation to so expand the statute. To



                                         2
construe the statute in a way that would extend or modify its express terms

would be an inappropriate abrogation of legislative power.”)




                                     3